THE ADVISORS’ INNER CIRCLE FUND WESTWOOD BALANCED FUND (THE “FUND”) SUPPLEMENT DATED NOVEMBER 15, 2 INSTITUTIONAL SHARES PROSPECTUS AND SUMMARY PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION (THE “SAI”) DATED MARCH 1, 2012 This Supplement provides new and additional information beyond that contained in the Prospectus, Summary Prospectus and SAI, and should be read in conjunction with the Prospectus, Summary Prospectus and SAI. The Board of Trustees of The Advisors’ Inner Circle Fund, at the recommendation of Westwood Management Corp., the investment adviser of the Fund, has determined that it is in the best interest of the Fund and its shareholders to cease operations and liquidate any remaining assets on a pro rata basis to shareholders, and has approved the closing and liquidation of the Fund. Effective immediately, the Fund is closed to new investments. The Fund is expected to cease operations and liquidate on or about December 20, 2012 (the “Liquidation Date”). Prior to the Liquidation Date, shareholders may redeem (sell) or exchange their shares in the manner described in the Prospectus under “Purchasing, Selling and Exchanging Fund Shares.” For the Fund shareholder who does not redeem (sell) or exchange his shares prior to the Liquidation Date, the Fund will distribute to such shareholder, on or promptly after the Liquidation Date, a liquidating cash distribution equal in value to the shareholder’s interest in the net assets of the Fund as of the Liquidation Date. In anticipation of the liquidation of the Fund, Westwood Management Corp. may manage the Fund in a manner intended to facilitate its orderly liquidation, such as by raising cash or making investments in other highly liquid assets. As a result, during this time, all or a portion of the Fund may not be invested in a manner consistent with its stated investment strategies, which may prevent the Fund from achieving its investment objective. The liquidation distribution to shareholders will be treated as a payment in exchange for their shares and will generally be a taxable event. You should consult your personal tax advisor concerning your particular tax situation. Please retain this supplement for future reference. WHG-SK-032-0100
